Exhibit 10.4

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of February 1, 2007, is made by and between Pioneer
Financial Industries, Inc., a Nevada corporation (the "Company"), and Laura
Stack, an individual resident of the State of Missouri (the "Executive").

WHEREAS, as of the Effective Date (as defined in Section 1 below), the Company
wishes to employ the Executive as its Director of Corporate Finance; and

WHEREAS, the Executive wishes to be so employed by the Company;

NOW, THEREFORE, in consideration of the premises and the respective undertakings
of the parties set forth below, the Company and Executive hereby agree as
follows:

1.     Term. Unless terminated sooner as provided in this Agreement, the term of
this Agreement shall commence on the Effective Date and shall extend for a
period of one (1) year thereafter (the "Term"). This Agreement shall become
effective if and only if MidCountry Financial Corp., a Georgia corporation
("MidCountry"), closes on the acquisition of all outstanding stock of the
Company (the "Acquisition Closing") and shall become effective automatically on
the date on which the Acquisition Closing occurs (the "Effective Date"). If the
Acquisition Closing does not occur on or before May 31, 2007, the Company may
terminate this Agreement upon giving written notice thereof to the Executive
and, upon any such termination, neither the Executive nor the Company shall have
any obligations hereunder. Prior to each anniversary of the Effective Date, the
Board of Directors of the Company shall consider whether to extend this
Agreement, and shall notify the Executive of its determination, at least 60 days
prior to such anniversary. If the Board determines to extend, and provided the
Executive does not object to such extension by written notice prior to such
60-day period, the term of this Agreement shall be automatically extended for an
additional year upon notification by the Board to the Executive.

 

2.

Position and Duties.

2.01     Service with Company. During the term of this Agreement, the Executive
agrees to perform such reasonable employment duties consistent with the position
of Director of Corporate Finance as the Board of Directors of the Company shall
assign to her from time to time.

2.02     Performance of Duties. The Executive agrees to serve the Company
faithfully and to the best of her ability and to devote her full time, attention
and efforts to the business and affairs of the Company during the term of this
Agreement. The Executive hereby confirms that she is under no contractual
commitments inconsistent with her obligations set forth in this Agreement, and
that during the term of this Agreement, she will not render or perform services
for any other corporation, firm, entity or person which are inconsistent with
the provisions of this Agreement.

 

--------------------------------------------------------------------------------



 

3.

Compensation.

3.01     Base Salary. As base compensation for all services to be rendered under
this Agreement during the first year of this Agreement, the Company shall pay to
the Executive an annual salary as set forth in Exhibit A, attached hereto and
made a part hereof. Such salary shall be paid on a regular basis in accordance
with the Company's normal payroll procedures and policies. The compensation
payable to the Executive during each year after the first year of the
Executive's employment shall be determined following an annual performance
review, but in no event shall the salary for any subsequent year be less than
the salary in effect for the prior year.

3.02     Other Compensation. In addition to the base salary described in Section
3.01, the Executive shall be entitled to receive bonus or incentive compensation
payments on the basis set forth in Exhibit A.

3.03     Participation in Benefit Plans. During the term of this Agreement, the
Executive shall be entitled to receive such medical and health plans, life
insurance and pension plans and such other employment benefits or programs as
are maintained for the officers of the Company or its subsidiaries. For purposes
of participation in such plans or programs, the Executive's term of employment
with the Company or one of its subsidiaries prior to the Effective Date shall be
treated as service with the Company. Notwithstanding the foregoing, the Company
reserves the right to modify any such benefit plans in accordance with the
policies of the Company or the Bank, or the Bank's parent, MidCountry Financial
Corp. (collectively, "MidCountry"), or to discontinue such plans and replace
them with the benefit plans of MidCountry, provided such modified or replacement
plans do not materially change the benefits thereunder that the Executive would
be entitled to receive thereunder.

3.04     Expenses. The Company agrees to pay or reimburse the Executive for any
and all reasonable and necessary out-of-pocket expenses incurred by her in the
performance of her duties under this Agreement, subject to the presentment of
appropriate vouchers in accordance with the Company's normal policies for
expense verification.

 

4.

Confidential Information.

4.01     Non-Disclosure. The Company may disclose to the Executive, or the
Executive may obtain access to, develop, or create, confidential information or
material concerning or related to the Company's products and/or services, or to
the Company's marketing processes, servicing, existing products, or general
business operations. Such information or material may include, but is not
limited to, the discovery, invention, research, improvement, sale of the
products or services (including, without limitation, information created,
discovered or developed by the Executive, or made known to the Executive during
the Term), or the Company's trade secrets, processes, formulas, data, know-how,
software, documentation, program files, flow/charts, drawings, software
diagnostic techniques and other techniques, source and object code, standards,
specifications, improvements, inventions, customer information, accounting data,
statistical data, research projects, development and marketing plans,
strategies, forecasts, computer programs, customer lists, sales, costs, profits,
and pricing methods and organizations, employee lists, and compensation plans,
(collectively, the "Confidential Information"). The Executive acknowledges the
confidential and secret character of the Confidential Information

 

2

 

--------------------------------------------------------------------------------



and agrees that the Confidential Information is the sole, exclusive, and
valuable property of the Company. Accordingly, the Executive agrees not to
reproduce any of the Confidential Information without the Company's prior
written consent, not to use the Confidential Information, except in the ordinary
course of the performance of this Agreement, and not to divulge all or any part
of the Confidential Information to any third party, either during or after the
Term. The foregoing obligations of confidentiality shall not apply to any
knowledge or information which is now published or which subsequently becomes
generally publicly known in the form in which it was obtained from the Company,
other than as a direct or indirect result of the breach of this Agreement by the
Executive or to any provision of Confidential Information to a federal or state
regulatory agency in connection with any investigation or examination of the
Company or of any affiliate of the Company.

4.02     Permitted Disclosure. Section 4 of this Agreement shall not be
applicable if and to the extent that the Executive is required to testify about
or to disclose Confidential Information in a legislative, judicial or regulatory
proceeding, or before any state or local legislative body, judge, or an
administrative law judge; provided that, the Executive gives the Company prompt
written advanced notice of any such required testimony or disclosure (it being
understood and acknowledged by the parties that the Executive's failure to give
such notice shall not constitute a breach of this Agreement if the Company is
not materially prejudiced thereby). Notwithstanding any provision contained in
any stock option or similar agreement between the Executive and MidCountry
and/or the Company, (a) if the Executive is in compliance with the provisions of
Section 4.01 and Section 4.02 hereof, the Executive shall be deemed to be in
compliance with the provisions relating to non-disclosure or confidentiality
contained in such stock option or similar agreement, and (b) if Section 4.01 and
Section 4.02 become inapplicable pursuant to the terms of this Agreement, the
provisions of any such stock option or similar agreement relating to
non-disclosure or confidentiality shall likewise become inapplicable.

5.         Prior Retention Agreement; Nonsolicitation Restrictive Covenants.
Reference is hereby made to the Retention Agreement dated as of April 19, 2006,
between Pioneer, as "Pioneer," and the Executive, as the "Employee" (the
'Retention Agreement"), Section 6 of which contains certain restrictive
covenants to which the Executive is subject for a period of two (2) years from
the Effective Date (the "Retention Agreement Restricted Period"). During the
period of her employment by the Company after the Retention Agreement Restricted
Period ends and for a period of one (1) year after such employment is terminated
for any reason (except as provided in Section 6.05), the Executive shall not,
either directly or indirectly, (a) solicit any customers or former customers of
the Company or its affiliates, or (b) induce, influence or advise any person who
is or shall then be in the service of the Company or its subsidiaries or
affiliates to leave the service of the Company or its subsidiaries and
affiliates; provided, however, that for purposes of this Section 5, solicitation
shall not include solicitation of employees or customers by advertising in
periodicals of general circulation, or direct mail, e-mail or other
communication directed generally to persons in the market area of the Company
without use of the Company's customer list or employee list.

 

6.

Termination.

 

6.01

Grounds for Termination. This Agreement may be terminated at any time:

 

3

 

--------------------------------------------------------------------------------



 

(a)

by the mutual agreement of the Company and the Executive;

(b)       upon the death or Disability of the Executive. For purposes of this
Agreement, "Disability" means the existence of any physical or mental illness or
disability that renders the Executive unable to perform substantially all of her
duties and services hereunder for a period of six consecutive months during any
one-year period;

 

(c)

by the Company for "Cause" as defined in Section 6.02;

 

(d)

by the Executive for "Good Reason" as defined in Section 6.03;

(e)       by the Company without Cause or by the Executive without Good Reason;

(f)        by the Director of the Office of Thrift Supervision ("OTS") or her or
her designee (the "Director") at the time the Federal Deposit Insurance
Corporation ("FDIC") enters into an agreement to provide assistance to or on
behalf of the Bank under Section 13(c) of the Federal Deposit Insurance Act
("FDIA");

(g)       by the Director at such time as the Director approves a supervisory
merger of the Bank to resolve problems of the Bank or at such time as the
Director determines that the Bank is in an unsafe or unsound condition; or

(h)       immediately upon the occurrence of the removal or permanent
prohibition of the Executive from participation in the affairs of the Company or
the Bank by an order issued under Section 8(e)(4) or (g)(1) of the FDIA.

If this Agreement is terminated pursuant to subsection (c), (d), (e), (f), (g)
or (h) of this Section 6.01, such termination shall be effective immediately.

If this Agreement is terminated by the Company for "Cause" as defined in Section
6.02, the Executive shall thereafter have no right to receive unaccrued and
unvested compensation or other benefits provided for in this Agreement.

Further, the Company's obligations under this Agreement shall be suspended
during any period during which the Executive shall be suspended or temporarily
prohibited from participating in the affairs of the Company or the Bank by a
notice under Sections 8(e)(3) or (g)(1) of FDIA.

6.02     "Cause" Defined. "Cause" shall mean the occurrence of any of the
following events:

 

(a)

the Executive's personal dishonesty;

 

(b)

the Executive's incompetence;

 

(c)

the Executive's willful misconduct;

 

(d)

the Executive's breach of fiduciary duty involving personal profit;

 

4

 

--------------------------------------------------------------------------------



 

(e)

the Executive's intentional failure to perform stated duties;

(f)        the Executive's willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order; or

 

(g)

the Executive's material breach of any provision of this Agreement.

Notwithstanding any termination of this Agreement, the Executive, in
consideration of her employment hereunder to the date of such termination, shall
remain bound by the provisions of this Agreement which specifically relate to
periods, activities or obligations upon or subsequent to the termination of the
Executive's employment. Additionally, the Executive's employment may be
terminated for Cause only by the Board of Directors of the Company, and in any
event, the Executive's employment will not be deemed to be terminated for Cause
without (x) reasonable written notice to the Executive setting forth the reasons
for the Company's intention to terminate for Cause, and (y) the opportunity to
cure (if curable) within thirty (30) days of such written notice of the event
giving rise to such notice. Notwithstanding the foregoing, willful or
intentional occurrences shall not be deemed to be curable.

6.03     "Good Reason" Defined. "Good Reason" shall mean the occurrence of any
of the following events, except for the occurrence of such an event in
connection with the termination of the Executive's employment for Disability or
for death:

(a)       an intentional breach by the Company in any material respect of the
provisions of this Agreement;

(b)       subject to the provisions of Exhibit A, the assignment to the
Executive of employment responsibilities which are not of comparable
responsibility and status as the employment responsibilities held by the
Executive immediately prior to the date of such reassignment;

 

(c)

a reduction by the Company in the Executive's base salary;

(d)       the Company's requiring the Executive to be based anywhere other than
within 50 miles of (i) the Executive's office in Kansas City, Missouri and (ii)
the Executive's principal residence (unless such relocation results in Executive
being based fewer than 50 miles from the Executive's home residence), except for
requirements of temporary travel on the Company's business; or

(e)       except to the extent otherwise required by applicable law, the failure
by the Company to continue in effect any benefit or compensation plan, stock
ownership plan, stock purchase plan, bonus plan, life insurance plan, health
plan or disability plan in which the Executive is participating (or merged or
modified plans of the Company, MidCountry or their affiliates providing the
Executive with substantially similar benefits), the taking of any action by the
Company which would adversely affect the Executive's participation in, or
materially reduce the Executive's benefits under, any of such plans or deprive
the Executive of any material fringe benefit enjoyed by the Executive, unless,
in each such case, the Executive has received other compensation reasonably
designed to compensate the Executive for such reduction in benefits.

 

5

 

--------------------------------------------------------------------------------



6.04     Surrender of Records and Property. Upon termination of her employment
with the Company, the Executive shall (i) deliver promptly to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof, which are the
property of the Company, and all other property, trade secrets and confidential
information of the Company, including, but not limited to, all documents which
in whole or in part contain any trade secrets or confidential information of the
Company, which in any of these cases are in her possession or under her control,
as well as all keys to offices of the Company and credit cards issued in the
name of the Company; and (ii) disclose promptly to the Company all user names,
passwords, pass codes, and all other means of electronic access to all computers
and information systems under her control or to which she has access.

 

6.05

Payment on Termination.

(a)       If the Company terminates the Executive's employment without Cause
pursuant to Section 6.01(e), or if the Executive terminates her employment for
Good Reason pursuant to Section 6.01(d), (a) the covenants contained in Section
5 shall not apply and (b) the Executive shall be entitled to her base salary and
any employee benefits for the remainder of the Term, which such payments shall
continue to be paid in accordance with the Company's normal payroll practices.

(b)       If the Director terminates this Agreement pursuant to Section 6.01(f)
or (g), (a) the covenants contained in Section 5 shall not apply and (b) the
Executive shall be entitled to the payments and other benefits (including
participation in the life, health and disability programs) described in Section
6.05(a) above unless the Director has specifically objected in writing to such
payments or participation, in which case the Executive shall not receive such
payments or participation to the extent prohibited by the OTS.

 

7.

Miscellaneous.

7.01     Regulatory Invalidity. Notwithstanding any provision in this Agreement
to the contrary, no payment shall be due the Executive hereunder, and the
Company shall not be obligated and shall not make any payment hereunder, if,
because of the condition of the Bank or any insured institution subsidiary of
the Company or the acts of the Executive, such payment would be prohibited
pursuant to Section 18 of the Federal Deposit Insurance Act, as amended, 12
U.S.C. § 1828(k), or the regulations governing insured depositary institutions
or depository institution holding companies promulgated pursuant thereto.

7.02     Governing Law. This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of Missouri and all
applicable federal laws and regulations.

7.03     Prior Agreements. After the Effective Date, this Agreement will contain
the entire Agreement of the parties relating to the employment of the Executive
by the Company and the other matters discussed herein and supersedes all prior
agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreements, representations

 

6

 

--------------------------------------------------------------------------------



or warranties relating to the subject matter of this Agreement which are not set
forth herein, except, however, that this Agreement does not supersede the
Retention Agreement.

7.04     Withholding Taxes. The Company may withhold from any compensation or
other benefits payable under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.

7.05     Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the Executive and the
Company.

7.06     No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

7.07     Assignment. This Agreement shall not be assignable, in whole or in
part, by either party without the written consent of the other party, except
that the Company may, without the consent of the Executive, assign its rights
and obligations under this Agreement to any corporation, firm or other business
entity with or into which the Company may merge or consolidate, or to which the
Company may sell or transfer all or substantially all of its assets. The Company
may also assign its rights and obligations under this Agreement to any of its
subsidiaries or to any of MidCountry's subsidiaries provided that any such
assignee is engaged in whole or in part in the business of lending to active
duty military personnel in a manner substantially similar to that of the
Executive's employer on the day prior to the Effective Date. Any such assignee
must assume this Agreement. After any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for all purposes under
this Agreement. No such assignment shall change or alter the terms and
conditions of this Agreement or the rights or obligation of the parties
hereunder. Notwithstanding the foregoing, this Agreement shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.

7.08     Injunctive Relief. The Executive agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement, including without limitation the provisions of Sections 5 and 6.
Accordingly, the Executive specifically agrees that the Company shall be
entitled to temporary and permanent injunctive relief to enforce the provisions
of this Agreement. This provision with respect to injunctive relief shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief, provided that, in no event shall Executive be
required to pay any damages or penalties in excess of the maximum cash payments
actually paid to the Executive under this Agreement in accordance with Section
3.01 herein.

7.09     Severability. To the extent that any provision of this Agreement shall
be determined to be invalid or unenforceable, the invalid or unenforceable
portion of such provision

 

7

 

--------------------------------------------------------------------------------



shall be deleted from this Agreement, and the validity and enforceability of the
remainder of such provision and of this Agreement shall be unaffected.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set her hand, effective as of the date written
above.

 

PIONEER FINANCIAL INDUSTRIES, INC

 

 

 

 

 

 

 

 

 

 

By

/s/ William Sullivan, CEO

 

/s/ Laura Stack

 

Name and Title of Authorized Officer

 

LAURA STACK

 

 

8

 

--------------------------------------------------------------------------------



Exhibit A

Compensation  

The Executive's initial compensation shall consist of an annual salary of
$96,500.

The Executive shall participate in the Pioneer Financial Industries, Inc. bonus
plan

Position Description

Position exists to plan and direct the organizations accounting, financial
controls, management reporting, payroll, tax and treasury management for all
related company entities. Partners with the business to ensure that all
initiatives are aligned with the strategic direction of the company and adhere
to external regulations.

 

9

 

 